Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		Response to Applicant’s Arguments
Applicant’s arguments filed 6/17/2022 have been fully considered, but hey are deemed to moot due to a new reference of LIU et al (Efficient human motion retrieval via temporal adjacent bag of words and discriminative neighborhood preserving dictionary learning) and HUANG et al (Progressive Deforming Meshes based on Deformation Oriented Decimation and Dynamic Connectivity Updating).  Specifically, Huang teaches the claimed “the one or more simplified rigs comprising a simplified skeleton representing a subset of skeletal joints present in a complex skeleton of the complex rig” (Liu, Fig. 2. Selected skeleton joints - simplified skeleton representing a subset of skeletal joints present in a complex skeleton) (see also Huang, 3.1. Deformation oriented decimation 3.2. Dynamic connectivity updating – reducing number of the skeletal joints presented in a complex skeleton of the complex rig to form a simplified skeleton by collapsing the edges of the complex skeleton, see figure 3).  Accordingly, the claimed invention as represented in the claim does not represent a patentable distinction over the art of record.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over KAT (How to Transfer an Animation Between Characters in Maya) in view of PAN et al (2018/0182152), and further in view of LIU et al (Efficient human motion retrieval via temporal adjacent bag of words and discriminative neighborhood preserving dictionary learning) and HUANG et al (Progressive Deforming Meshes based on Deformation Oriented Decimation and Dynamic Connectivity Updating).  

As per claim 1, Kat teaches the claimed “computer-implemented method” comprising: “identifying, by a computing system, a virtual character being presented to a user within a real time immersive environment” (Kat, 0:00-0:15); “receiving, by a computing system, virtual model information associated with a virtual deformable geometric model, the virtual model information comprising a complex rig comprising a first plurality of deformations, a first plurality of transforms, and a first plurality of vertices defined by a default model, and one or more simplified rigs based on the complex rig, the one or more simplified rigs comprising one or more deformations, one or more transforms, and one or more vertices, wherein the one or more vertices correspond to the first plurality of vertices defined by the default model” (Kat,0:15-2:00); “deforming, by the computing system, the one or more simplified rigs and the complex rig based on an animation to be applied to the virtual deformable geometric model” (Kat, 2:00-2:45). 
It is noted that Kat does not teach “the one or more simplified rigs comprising a simplified skeleton representing a subset of skeletal joints present in a complex skeleton of the complex rig” as claimed.  However, Kat’s animated objects suggests that one of the animated object can be the claimed “complex skeleton of the complex rig,” and the other is “simplified skeleton of the simplified rig,” in which “the one or more simplified rigs comprising a simplified skeleton representing a subset of skeletal joints present in a complex skeleton of the complex rig” (Liu, Fig. 2. Selected skeleton joints - simplified skeleton representing a subset of skeletal joints present in a complex skeleton) (see also Huang, 3.1. Deformation oriented decimation 3.2. Dynamic connectivity updating – reducing number of the skeletal joints presented in a complex skeleton of the complex rig to form a simplified skeleton by collapsing the edges of the complex skeleton, see figure 3).  Furthermore, Kat does not explicitly teach “calculating, by the computing system, one or more sets of offset data, wherein a set of offset data corresponds to one of the simplified rigs, the set of offset data comprising, for a vertex in the first plurality of vertices of the complex rig, an offset between the vertex of the complex rig and a corresponding vertex of a simplified rig;”  however, such offset data is well-known (see Applicant’s Disclosure, [0104]-[0107]) in skinning weight factors used to build the animated character from a skeleton model and well known in the art (Pan, [0064]-[0081] — the deformation, i.e., the offset data, of the meshed body defines the animate character; see also Liu, A. Motion Representation). 
Thus, it would have been obvious, in view of Pan. Huang and Liu, to configure Kat’s method as claimed by using the skeleton model with skin weight to represent the character in which the animation rig is copied from a character to other. The motivation is to create an animation in real time of skeleton-modelling character by copy the animation rig of other character.

Claim 2 adds into claim 1 ’wherein the animation comprises a plurality of frames, and the sets of offset data comprise, for each vertex in the first plurality of vertices and for each frame in the plurality of frames, one or more offsets between the vertex and a corresponding vertex of the one or more vertices” which is obvious in an animation having a plurality of frames and the weighted skin is offset between the vertex and correspondent vertices (Pan, [0064]-[0081)).

Claim 3 adds into claim 1 ’receiving an indication that the animation is to be applied to the virtual deformable geometric model in a real-time environment” (Kat, 0:15-2:00).

Claim 4 adds into claim 3 "deforming a subset of the one or more simplified rigs in real-time based on the animation; and generating a complex model deformation based on the deforming the subset of the one or more simplified rigs and associated sets of offset data” which is obvious when changing the character’s animation by changing its character rig.

Claim 5 adds into claim 4 ’wherein the subset of the one or more simplified rigs is determined by scene data” (Kat, 0:15-2:45).

Claim 6 adds into claim 4 ’wherein the subset of the one or more simplified rigs is determined dynamically in real-time based on scene data” (Kat, 0:15-2:45); “the subset of the one or more simplified rigs determined dynamically based on proximity to a camera” (Huang, 1. Introduction - some details might be unnecessary especially when viewing from a distance. Mesh simplification is a process of eliminating such unnecessary or redundant details from high-resolution 3D models by removing vertices, edges, or faces).

Claim 8 adds into claim 1 "wherein each of the one or more deformations represents a subset of the first plurality of deformations” (Kat, 0:15-2:00).

Claim 9 adds into claim 1 ’wherein each of the one or more transforms represents a subset of the first plurality of transforms” (Kat, 0:15-2:00 — the copy of transformation from an animation rig to other).

Claim 10 adds into claim 1 ’wherein at least some of the first plurality of transforms are arranged hierarchically” which is well-known the art for arranging the animation transforms in a hierarchical structure.

Claim 21 adds into claim 1 “simulating, by the computing system, deformation of a complex character rig based on the set of offset data and actual deformation of a simplified character rig in real time” (Pan, [0008]-[0014] – the offset data are calculated during the skinning algorithm; Huang, 2.2. Simplification of deforming meshes and 3.1. Deformation oriented decimation – the deformation of the complex characteristic rig is based on the actual deformation of the simplified character rig, figures 7 and 10). 

Claims 11-15 and 16-20 claim a system and a non-transitory computer- readable storage medium based on the method of the claims 1-10; therefore, they are rejected under a similar rationale.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,937,219. 
The ground of the rejection is provided in the previous action; furthermore, the amended “simplified/complex skeletons” is well known in the art (see Liu, Fig. 2. Selected skeleton joints - simplified skeleton representing a subset of skeletal joints present in a complex skeleton).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention in the patent contains all main features of the pending application’s claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616